Citation Nr: 0732942	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-31 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an increased disability evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Watson, Law Clerk






INTRODUCTION

The veteran had active service from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 RO decision, which 
denied the veteran's claim for an increased rating for PTSD 
and continued a 30 percent disability rating.  After the 
veteran perfected his appeal to the Board, a January 2006 RO 
decision granted the veteran an increased rating for PTSD and 
assigned a 50 percent disability rating, effective the date 
of the instant claim.  Where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

The preponderance of the evidence shows that the veteran's 
PTSD produces no more than occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as depression, anxiety, sleep impairment, 
flashbacks, nightmares, hypervigilance, and disturbances of 
motivation and mood, with some impaired impulse control.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002 & West 
Supp. 2007); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & West Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& West Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.

Prior to the initial adjudication of the veteran's claim, a 
letter dated in July 2004 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & West 
Supp. 2007); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 
187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim, and the aforementioned letter instructed him to 
provide any relevant evidence in his possession. 

The U.S. Court of Appeals for Veterans Claims (Court) 
recently held that "the statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, § 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 
(2006).  In this case, the veteran has been assigned a 
disability rating and effective dates by the RO.  VA's duty 
to notify under 38 U.S.C.A. § 5103(a) is thus discharged.  
See Sutton v. Nicholson, 20 Vet. App. 419 (2006).

The veteran's service medical records and VA medical 
treatment records also have been obtained.  See 38 U.S.C.A. § 
5103A (West 2002 & West Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The most recent VA medical reports of record are 
from January 2006 and the veteran has not alleged an increase 
in his condition since that time; as such a remand to obtain 
additional evidence is not necessary.  See 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.159.  Although VA attempted to 
obtain records from a Dr. Francis Corry, all efforts to 
contact him were unsuccessful, and the RO was informed that 
he was no longer at his known address.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The veteran has not identified any 
other records that he wanted VA to obtain.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).

In this case, the RO has provided the veteran with 
appropriate VA examinations, including an August 2005 
compensation and pension examination that is thorough and 
supported by other VA treatment records.  Furthermore, the 
veteran has been receiving ongoing treatment at VA 
facilities.  There is no objective evidence indicating that 
there has been any material change in the severity of the 
veteran's PTSD since he was last examined.  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  There is 
no rule as to how current an examination must be, and the 
Board concludes the examinations in this case are adequate 
upon which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating for PTSD

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155 (West 2002 & West 
Supp. 2007); 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2007).

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
most recent examination is not necessarily controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
See Powell v. West, 13 Vet. App. 31, 35 (1999).

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130 
(2007).  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.
Under the provisions for rating psychiatric disorders, a 50 
percent disability rating reflects occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:

Flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once per week; 
difficulty in understanding complex 
commands; impairment of short- and 
long-term memory (e.g., retention of 
only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and 
maintaining effective work and social 
relationships.

A 70 percent disability rating reflects occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: evidence of the following:

Suicidal ideation; obsessional rituals 
which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a work-like setting; 
inability to establish and maintain 
effective relationships).

Finally, a 100 percent disability rating reflects total 
occupational and social impairment, due to such symptoms as:

Gross impairment in thought processes 
or communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time or 
place; memory loss for names of close 
relatives, own occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  While not determinative, a GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994).  A GAF 
score of 31-40 contemplates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., a depressed individual avoids friends, 
neglects family, and is unable to work; a child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  See DSM-IV at 44-47.  A GAF score of 41-50 
contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
DSM-IV at 44-47.  A 51-60 GAF score indicates moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

A GAF score is, of course, just one part of the medical 
evidence to be considered, and it is not dispositive.  The 
same is true of any physician's statement as to the severity 
of a condition.  It remains the Board's responsibility to 
evaluate the probative value of any doctor's opinion in light 
of all the evidence of record.  

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
veteran's demonstrated PTSD symptomatology warrants a 
continuation of the currently assigned 50 percent rating.  
The criteria for a 50 percent disability rating generally 
contemplate serious psychiatric symptoms, and, for the 
reasons given below, this rating more accurately describes 
the veteran's condition than either a 70 or 100 percent 
rating does.  The evidence does show some fluctuation in the 
severity of his psychiatric symptoms, but overall the veteran 
has a moderate to serious level of occupational and social 
impairment.

VA treatment records show that the veteran has been assigned 
fluctuating GAF scores over a period of time.  Treatment 
reports in November 2004 and February, May, July, and 
December 2005 reflect a GAF score of 40.  Treatment reports 
in July and September 2004 and March and June 2005 reflect a 
GAF score of 45.  Treatment reports in December 2001 and 
August, September, and January 2006 reflect a GAF score of 
50.  A VA examination report performed in August 2005 
reflects a GAF score of 52.  The scores equate to moderate to 
serious symptoms or moderate to serious impairment in social 
or occupational functioning.  Id.  While the Board certainly 
takes into account the veteran's GAF scores, which oscillate 
between 40 and 52, without any clear trend of a worsening or 
improvement of the veteran's PTSD symptomatology, the GAF 
scores do not support findings which are sufficient to 
warrant an increased rating.

VA treatment records also do not support a finding that the 
veteran's symptomatology manifests a severe or total 
impairment sufficient to warrant an increased rating.

While the veteran has shown some signs of suicidal ideation, 
he has shown neither intent nor plan.  An August 2005 VA 
examination report states that the veteran's suicidal 
ideation was notable, but that he had no intent to harm 
himself.  In a January 2006 treatment report, the veteran 
denied suicidal ideation upon examination but stated that he 
felt like hurting himself that morning and had thoughts of 
harming himself daily, although he also stated he had no 
intention to do so.  In all other treatment reports, the 
veteran has either expressly denied or did not report any 
suicidal ideation.

The veteran has demonstrated some impaired impulse control, 
with violent behavior and subsequent memory loss.  The 
veteran has reported a history of assaultive behavior, often 
with little or no memory following the incidents.  The most 
notable is a 2002 pool hall knife-fight, during which the 
veteran apparently blacked out, but for which the veteran was 
convicted of assault.  Since that incident, the record is 
devoid of any violent behavior, and the record shows the 
veteran to enjoy a relatively harmonious relationship with 
his wife.  Furthermore, the veteran has not been shown to be 
a persistent danger to others.

While VA treatment records consistently reflect that the 
veteran has some obsessive-compulsive traits, particularly 
with respect to a fear of germs that compels the veteran to 
wear a mask when outside his home and to persistently clean 
his hands with alcohol wipes, there has been no indication 
either that the veteran exhibits obsessional rituals that 
interfere with his routine activities or that these traits 
are attributable to his PTSD.  Indeed, a VA medical 
examination from August 2005 attributes the veteran's fear of 
germs to "personality issues."

While the veteran has both anxiety and depression, which 
impair his ability to function effectively, these symptoms 
are contemplated within the current 50 percent disability 
rating.  While the veteran is continuously depressed, there 
is no indication that his panic is near continuous.  In 
September 2005, the veteran reported that his panic attacks 
recently had increased in severity, but he stated that Xanax 
helped to keep them under control.  He further stated that he 
tends to have panic attacks only when leaving his house and 
seeing other people; however, the veteran also has stated 
that he usually stays inside his house and that his contact 
with outsiders is brief and infrequent.

Furthermore, the veteran's speech has at no time been 
illogical, obscure, or irrelevant, and there has been no 
gross impairment of his thought processes or communication.  
In all treatment records where noted, the veteran's speech 
has been clear, articulate, coherent, and spontaneous, with 
no pressured speech, looseness of associations, or flight of 
ideas.  Although the veteran has reported some racing 
thoughts at times, he has consistently exhibited the ability 
to express himself well.

The veteran has at no time exhibited spatial disorientation, 
or disorientation to time and place.  Though the veteran has 
reported sometimes waking up from nightmares in a somewhat 
disoriented state, upon examination the veteran has always 
been alert and oriented to time, place, and person.  
Furthermore, all medical reports of record are negative for 
delusions and hallucinations.

At all times the veteran has appeared at his examinations 
dressed neatly and appropriately, with good grooming.  At no 
point has there been any indication that the veteran 
neglected his appearance or hygiene.  Furthermore, the 
veteran has exhibited appropriate behavior and communication 
at all examinations.

While the veteran has exhibited some difficulty adapting to 
stressful circumstances in work and social settings, as 
manifested by his irritability, panic attacks, and avoidance 
of stressful situations, the veteran's difficulties in this 
area is fully contemplated within his currently assigned 50 
percent rating.

The veteran is able to establish and maintain effective 
relationships.  A January 2006 treatment report notes that 
the veteran has been married to the same woman for 36 years 
and currently lives with his wife in a single family home.  A 
September 2005 treatment report noted that, though the 
veteran and his wife no longer sleep together because of his 
restlessness, they interact well together.  An August 2005 
treatment report notes that the veteran's relationships with 
others were fair in quality but superficial and infrequent, 
and the veteran had a preference for being alone.  
Furthermore, despite the veteran's difficulty establishing 
relationships, the veteran has repeatedly professed that his 
main sources of joy were coaching children's sports and 
playing pool with others.  As a consequence, the veteran's 
inability to continue these social activities, due mainly to 
the terms of his probation, is now a main source of his 
depression. 

In sum, the Board finds that the veteran's PTSD produces 
occupational and social impairment with reduced reliability 
and productivity.  The veteran's disability does not produce 
total occupational and social impairment to warrant a 100 
percent rating because he has not shown gross impairment in 
thought processing or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting himself or others, inability to perform 
activities of daily living such as minimal personal hygiene, 
disorientation to time or place, or memory loss for names of 
himself or close relatives.  Furthermore, the veteran's 
disability does not produce occupational and social 
impairment, with deficiencies in most areas, because he has 
not demonstrated suicidal ideation with intent or plan, 
obsessional rituals which interfere with his routine 
activities, illogical or irrelevant speech, spatial 
disorientation, neglect of personal appearance or hygiene, or 
an inability to establish and maintain effective 
relationships.  The veteran's anxiety and depressed mood are 
contemplated within lower ratings, and his impaired impulse 
control alone is not sufficient to warrant the 70 percent 
rating.  As a result, the veteran's current condition more 
nearly approximates the criteria for a 50 percent disability 
rating than anything higher.  The Board thus concludes that 
the necessary evidence to support a higher rating under 
Diagnostic Code 9411 has not been shown, and an increased 
rating of 70 percent is not warranted.  See 38 C.F.R. § 
4.130, supra.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002 & West Supp. 
2007); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to an increased disability rating for PTSD, 
currently evaluated as 50 percent disabling, is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


